          Case 5:20-cv-00365-PRW Document 34 Filed 11/23/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

MICHAEL MCKINNEY,                                  )
                                                   )
         Plaintiff,                                )
                                                   )
v.                                                 )      Case No. CIV-20-00365-PRW
                                                   )
COMMUNITY HEALTH SYSTEMS, INC.,                    )
et al.,                                            )
                                                   )
         Defendants.                               )

                                          ORDER

         Plaintiff, Michael McKinney, filed a putative class action in the District Court for

Kay County. Defendant Community Health Systems, Inc. then removed the action to this

Court pursuant to the Class Action Fairness Act. 1 Now, Plaintiff seeks to have this case

remanded back to state court pursuant to the Class Action Fairness Act’s “local

controversy” exception, found in 28 U.S.C. § 1332(d)(4)(A). In opposition, Defendant Kay

County Oklahoma Hospital Company LLC 2 argues that remand is improper because the

class definition does not meet the strict requirements of that exception. For the reasons that

follow, the Court denies Plaintiff’s Motion to Remand (Dkt. 20).




1
    See 28 U.S.C. §§ 1332(d), 1453.
2
  Defendant Kay County Oklahoma Hospital Company LLC is the sole defendant
remaining in this action. See Pl.’s Third Am. Compl. (Dkt. 30) ¶ 2. As such, when the Court
refers to “Defendant,” it is referring to Kay County Oklahoma Hospital Company LLC.
           Case 5:20-cv-00365-PRW Document 34 Filed 11/23/20 Page 2 of 8




                                        Background

         At the time of removal, the operative complaint defined the putative class as

follows:

         All people in the State of Oklahoma who, from October 21, 2014, to the
         present who were/are beneficiaries of an insurance plan from which
         AllianceHealth had agreed to accept as full payment a reduced fee for
         services but from whom AllianceHealth demanded and who eventually paid
         AllianceHealth more than the agreed to reduced fee[; and]

         All people in the State of Oklahoma who, from October 21, 2014, to the
         present who were/are beneficiaries of an insurance plan from which
         AllianceHealth had agreed to accept as full payment a reduced fee for
         services but who AllianceHealth is now demanding full payment. 3

         On October 9, 2020, the Court held a hearing to determine whether this class

definition met the relevant parameters of the “local controversy” exception. Plaintiff

argued that the class definition, as it was, met the specifications of the “local controversy”

exception, but nevertheless offered to file an amended complaint resolving any

unintentional ambiguity. At the conclusion of the hearing, the Court invited Plaintiff to

make that clarification but also ordered, in anticipation of that forthcoming amendment,

supplemental briefing on the question of whether the Court must decide the propriety of

remand pursuant to the “local controversy” exception by reference to the operative

complaint at the time of removal or the operative complaint at the time of the decision. 4


3
    Am. Pet. (Dkt. 1, Ex. 2) ¶ 24 (emphasis added).
4
  Plaintiff makes arguments beyond this scope, including arguments as to the timeliness of
the removal. See Pl.’s Suppl. Reply to Def.’s Suppl. Resp. to Pl.’s Mot. to Remand (Dkt.
33) at 4. Because these arguments go beyond the scope of the Court’s order for
supplemental briefing, and because Defendant did not have an opportunity to respond, the
Court will not consider them.
          Case 5:20-cv-00365-PRW Document 34 Filed 11/23/20 Page 3 of 8




         Plaintiff filed his Third Amended Complaint (Dkt. 30) a week later. The Third

Amended Complaint set forth this revised class definition:

         Citizens of Oklahoma who, from October 21, 2014 to the present, were/are
         beneficiaries of an insurance plan from which Defendants had agreed to
         accept as full payment a reduced fee for services but from whom Alliance
         demanded and who eventually paid Defendants more than the agreed to
         reduced fee[; and]

         Citizens of Oklahoma who, from October 21, 2014 to the present, were/are
         beneficiaries of an insurance plan from which Defendants agreed to accept
         as full payment a reduced fee for services but who now Defendant(s) are
         demanding full payment. 5

         With the Parties’ respective supplemental briefs filed, this dispute is ready to be

resolved.

                                       Legal Standard

         The local controversy exception of the Class Action Fairness Act provides that a

federal court “shall decline” jurisdiction where: (1) more than two-thirds of the class

members are citizens of the state where the action is filed; (2) plaintiffs seek “significant

relief” from at least one local defendant who is a citizen of the state and whose alleged

conduct forms a “significant basis” for the claims asserted; (3) the “principal injuries” were

incurred in the state; and (4) no other class action “has been filed asserting the same or

similar factual allegations against any of the defendants on behalf of the same or other




5
    Third Am. Compl. (Dkt. 30) ¶ 21 (emphasis added).
          Case 5:20-cv-00365-PRW Document 34 Filed 11/23/20 Page 4 of 8




persons” in the three years prior. 6 While all four prongs must be satisfied, 7 the present

dispute turns on the first.

         To show that “more than two-thirds of the class members are citizens of the state

where the action is filed,” a plaintiff must either (1) present evidence establishing the two-

thirds threshold or (2) show that the class, as defined in the petition, is unambiguously

limited to citizens of the state. 8 Plaintiff, in this case, relies on the latter, arguing that the

class definition unambiguously limits the class to citizens of Oklahoma.

                                           Discussion

         Plaintiff has propounded two class definitions over the course of this litigation, one

at the inception of the case and the other during the pendency of the instant motion. As a

threshold matter, then, the Court must determine which of these definitions is controlling

for present purposes; that is, whether the propriety of remand pursuant to the Class Action

Fairness Act’s “local controversy” exception turns on the operative complaint at the time

of removal or on the operative complaint at the time of decision. If it turns on the operative

complaint at the time of decision, then the class definition undoubtedly passes muster; but

if it turns on the operative complaint at the time of removal, then a more nuanced analysis

will be necessary under these facts.

         Defendant argues that the operative complaint at the time of removal is

determinative. In support, Defendant directs the Court to the Tenth Circuit’s decision in


6
    28 U.S.C. § 1332(d)(4)(A).
7
    Dutcher v. Matheson, 840 F.3d 1183, 1190–91 (10th Cir. 2016).
8
    See Reece v. AES Corp., 638 F. App’x 755, 769 (10th Cir. 2016).
            Case 5:20-cv-00365-PRW Document 34 Filed 11/23/20 Page 5 of 8




Reece v. AES Corp. 9 In Reece, the plaintiffs “offered . . . to modify the class definition to

limit the class to ‘residents and/or property owners that are citizens of the State of

Oklahoma,’” with the italicized language as the proposed revision. 10 The Tenth Circuit

observed that “[a]lthough this class definition might have been effective if employed when

the case was first filed, post-removal amendments are ineffective to divest a federal court

of jurisdiction.” 11

           Plaintiff, meanwhile, asserts that the operative complaint at the time of decision is

determinative. He tries to distinguish his case from Reece by arguing that, unlike the

proposed amendment in Reece, he filed the Third Amended Complaint not to narrow the

definition of the class to divest the Court of jurisdiction, but to clarify that the definition

includes only citizens of Oklahoma. In other words, in his view, his amendment sought

only to make clear what has always been true—that the class definition is limited to citizens

of Oklahoma. His argument is at odds with precedent and logic.

           As to precedent, Reece must at a minimum stand for the proposition that a post-

removal addition of “citizens of” to a class definition is ineffective to remediate that class

definition for purposes of the “local controversy” exception—this precise situation. As to

logic, if the amendment affected only form and not substance, then whether the Court

considered the operative complaint at the time of removal or the operative complaint at the

time of the instant decision would not matter because, in either case, the result would be


9
    Reece v. AES Corp., 638 F. App’x 755 (10th Cir. 2016).
10
     Id. at 775.
11
     Id.
           Case 5:20-cv-00365-PRW Document 34 Filed 11/23/20 Page 6 of 8




the same. And if that is true, then Defendant should have no objection to the Court

considering the operative complaint at the time of removal in the first place. For these

reasons, the Court concludes that the class definition as set forth by the operative complaint

at the time of removal is determinative for present purposes.

         On that score, Plaintiff maintains that the class definition as stated in the operative

complaint at the time of removal is unambiguously limited to citizens of Oklahoma. The

Court disagrees. “[A] person is a citizen of a state if the person is domiciled in that state.” 12

“[A] person acquires domicile in a state when the person resides there and intends to remain

there indefinitely.” 13 The class as defined at the time of removal begins with “[a]ll people

in the State of Oklahoma.” But “[a]ll people in the State of Oklahoma” includes, for

example, a motorist that is simply passing through Oklahoma on his way to another state.

Such an individual certainly cannot be said to “reside” in Oklahoma, much less to “intend

to remain” in the state, and therefore cannot be said to be a citizen for jurisdictional

purposes. And because the class as defined conceivably includes non-citizens, like our

hypothetical out-of-state motorist in the example above, the class is not unambiguously

limited to citizens, as it must be to fall within the “local controversy” exception of the Class

Action Fairness Act.

         Plaintiff responds that this line of reasoning inappropriately ignores critical context.

In his view, to determine whether the class definition satisfies the first criterion of the “local



12
     Id. at 769 (citation omitted).
13
     Id. (citation omitted).
           Case 5:20-cv-00365-PRW Document 34 Filed 11/23/20 Page 7 of 8




controversy” exception, the Court must consider the relevant complaint as a whole. When

the complaint at issue here is considered as a whole, Plaintiff continues, the class definition

is shown to be unambiguously limited to citizens of Oklahoma. In particular, Plaintiff

points to a passage that reads: “It is believed by the Plaintiff that during the class period

Defendant’s refusal to submit Claims for payment under previously agreed to preferred

provider rates has affected many Oklahoma citizens.” 14

         Even if the Court were to embrace this totality-of-the-complaint approach, which

itself seems to be somewhat in tension with the requirement that the class definition be

unambiguous, the Court disagrees with Plaintiff’s conclusion. Read in context, the sentence

that Plaintiff relies on to supply the “citizenship” qualification reads more as an effort to

communicate the general significance of the action than an effort to limit the

comprehensive and delineated class definition appearing several paragraphs earlier. In

sum, even considering the formal class definition in light of other language in the relevant

complaint, Plaintiff’s class definition is not unambiguously limited to citizens of

Oklahoma.

                                         Conclusion

         To require remand pursuant to the “local controversy” exception of the Class Act

Fairness Act, Plaintiff must show, among other things, that “more than two-thirds of the

class members are citizens of the state where the action is filed.” Plaintiff sought to

establish this by showing that the class, as defined in the operative complaint at the time of



14
     Am. Pet. (Dkt. 1, Ex. 2) ¶ 28 (emphasis added).
        Case 5:20-cv-00365-PRW Document 34 Filed 11/23/20 Page 8 of 8




removal, is unambiguously limited to citizens of Oklahoma. But because Plaintiff failed to

do so, the Court DENIES Plaintiff’s Motion to Remand (Dkt. 20).

      IT IS SO ORDERED this 23rd day of November, 2020.
